Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	Inuzuka (US 2015/0073737 A1) describes a power monitoring apparatus comprising: an acquisition unit configured to acquire, for a first electrical facility including a first solar power generation device and a first load device, a first insolation signal indicating change of insolation to the first solar power generation device over time and a first load signal indicating change of a load, as a combination of the first solar power generation device and the first load device, over time, from a storage device; a calculation unit configured to calculate a first power generation characteristic indicating a characteristic of a power generation 

	Matsuura (US 2013/0328406 A1) describes a control system for a solar power conversion unit configured to convert direct-current power output by at least one solar cell into alternating-current power, the control system comprising: a power detecting section configured to detect the power output by the solar cell; an insolation amount inputting section to which an index related to an amount of insolation is input; a power correcting section configured to correct the output power detected by the power detecting section on the basis of the index related to the amount of insolation input to the insolation amount inputting section; and a voltage controlling section configured to change an output voltage of the solar cell on the basis of the output power corrected by the power correcting section such that the output power of the solar cell approaches a maximum power point, wherein the at least one solar cell comprises multiple solar cells, the system 

	Hoff (US 10797639 B1) describes A method for performing power utility remote consumer energy auditing, comprising the steps of: assessing through a power metering infrastructure energy loads for a building situated in a known location as measured over a seasonal time period; and operating under a control of a power utility through which the building is provided electric power a digital computer, the digital computer comprising a processor and a memory that is adapted to store program instructions for execution by the processor, the program instructions capable of: obtaining outdoor temperatures for the building as measured over the seasonal time period; determining a baseload energy consumption from the energy loads; calculating seasonal fuel consumption rates and balance point temperatures using only the energy loads and the outdoor temperatures; generating temperature distributions from the outdoor temperatures over the seasonal time period; disaggregating seasonal fuel consumption based on the baseload energy consumption, seasonal fuel consumption rates, balance point temperatures, and temperature distributions into component loads of consumption; performing energy auditing for a multiplicity of the power utility's 

	Gurfil (US 2012/0097211 A1) describes designs for generating electric power using lighter than air balloons (LAB) carrying embedded solar cells. In some exemplary embodiments of the invention, the balloons are strapped to the ground. Optionally, strapping to the ground is with dual-use insolated cables, carrying helium to the balloon and transporting electric charge towards the ground. In some exemplary embodiments of the invention, LAB are filled with helium. Optionally, helium offers one or more improved performance characteristics with respect to hot air. Improved performance characteristics include, but are not limited to, a low boiling point, a low density, a low solubility, a 

	Pawlik (US 2018/0351364 A1) describes A method for generating and conserving power for illuminating a space: obtaining energy producing equipment including: a racking system; a direct current to alternating current inverter; a solar module; and a light source; connecting the solar module to the racking system; connecting the direct current to alternating current inverter to the solar module; 

	McBrearty (US 2018/0188301 A1) describes a computer processor implemented method of quantifying the energy losses of a photovoltaic system due to shading, the method comprising the steps of: inputting into a computer processor modeled power and energy time series data for a photovoltaic system; inputting into a computer processor measured power and energy time series data for the photovoltaic system, wherein the measured power and energy time series data includes a set of actual data readings and associated measured power and energy time series data timestamps; inputting into a computer processor an age of the photovoltaic system; determining in a computer processor a solar elevation angle and a solar azimuth angle for a set of times to provide a solar elevation angle and solar azimuth angle time series; merging by the computer processor 

	Ghosh (US 2015/0189705 A1) describes the device of the present invention enables complete indoor/outdoor lighting from Solar Panel directly. LED lights have been used since they natively work on DC. This low cost novelty prototype assembled for enabling the invention employs two 300 milliamp 12V relay switches in an innovative arrangement that triggers automatically based on ambient light conditions. One of the relay switches is co-located with the Solar Panels which switches-off solar input the moment insolation reduces below acceptable adjustable threshold. This in turn triggers the 2nd Relay near the set 

	McBrearty (US 2018/0196092 A1) describes a computer processor implemented method of quantifying the energy losses of a photovoltaic system due to partial equipment failure, said method comprising the steps of: inputting into a computer processor modeled power and energy time series data for a photovoltaic system, wherein the modeled power energy time series data includes a set of series of a timestamp, a modeled power and a modeled energy; inputting into a computer processor measured power and energy time series data for the photovoltaic system, wherein the measured power and energy time series data includes a set of actual data readings having a power and energy reading with an associated measured time series data timestamp; merging by the computer processor the modeled power and energy time series data with the measured power and energy time series data to determine and to provide a performance ratio time series; determining in a computer processor a normalized daily effective system capacity time series by calculating the daily maximum of the performance ratio times series with outliers removed to provide a normalized daily effective system 

	ITAYA (US 2018/0262011 A1) describes a power-distribution-system management apparatus comprising: an acquiring unit to acquire an amount of insolation, which is a measurement value measured by a pyranometer, via a smart meter network, which is a network used to collect a measurement value of a smart meter that measures an amount of electric power; and a power-generation-amount estimating unit to estimate, on the basis of the amount of insolation, a power generation amount of each of two or more solar power generation facilities connected to a power distribution line of a high voltage system, wherein the power-generation-amount estimating unit multiplies the amount of insolation by a coefficient for converting the amount of insolation into a power generation efficiency to thereby calculate the power generation efficiency, 

	Kerrigan (US 2014/0278107 A1) describes A computer processor implemented method of validating solar irradiance forecasts, said method comprising the steps of; providing a set of renewable energy systems having at least two renewable energy systems each having a measured solar irradiance from a solar irradiance weather sensor at a location n and time t and an estimated solar irradiance from a solar irradiance forecast feed at a location n and time t in a computer processor; determining by the computer processor a set of matched pairs of 
Augmented Forecasted Solar Irradiancent={circumflex over (f)}(•nt) where •nt is the matched set of solar power production data variables at a location n and time t and {circumflex over (f)}(•nt) is a function for predicting solar power production at location n at time t using data •nt.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 11 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a computer-implemented method, comprising: processing a first data set received from a first measurement device to determine that whether a first insolation measurement generated by the first measurement device indicates a first insolation level associated with a first photovoltaic installation; processing a second data set received from a first prototype photovoltaic installation to determine that a first estimated solar power generation level corresponding to the first prototype photovoltaic installation indicates a first solar power generation level that is output by the first photovoltaic installation during exposure to solar energy having the first insolation level. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-10 are allowed due to their dependency on claim 1.



The primary reason for the allowance of claim 11 is the inclusion of a non-transitory computer-readable medium storing program instructions that, when executed by a processor, causes the processor to perform the steps of: processing a first data set received from a first measurement device to determine that whether a first insolation measurement generated by the first measurement device indicates a first insolation level associated with a first photovoltaic installation; processing a second data set received from a first prototype photovoltaic installation to determine that a first estimated solar power generation level corresponding to the first prototype photovoltaic installation indicates a first solar power generation level. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 12-19 are allowed due to their dependency on claim 11.

Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion of  a system, comprising: a memory that stores a forecast engine; and a processor that, when executing the forecast engine, is configured to perform the steps of: processing a first data set received from a first measurement device to determine that whether a first insolation measurement generated by the first measurement device .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
October 07, 2007